La Juez Asociada Señora Naveira de Rodón
emitió la opi-nión del Tribunal.
Mediante el presente recurso gubernativo se solicita re-visión de lá recalificación hecha por el Hon. Wilfredo Muñoz Román, Registrador de la Propiedad de la Sección Tercera de San Juan, por la cual se deniega la inscripción a una escri-tura de compraventa. Expresó el Registrador de la Propie-dad que se ‘“[d]enega[b]a la inscripción de este documento . . . por observarse que no se pueden vender cuotas especí-ficas en una finca que no se haya adjudicado antes en la co-rrespondiente partición y que Lawrence Kogan Huberman comparece en representación de los Fideicomisos Brian Ko-gan y Allison Kogan y como comprador lo que constituye conflicto de intereses y se toma en su lugar anotación pre-ventiva por el término legal de 60 días a favor del comprador . . .”. Apéndice 7, pág. 32.
En la escritura objeto de la recalificación comparece como comprador el Sr. Lawrence Kogan Huberman(1) y como vendedora la sucesión de Don Saúl Kogan Finkelstein, compuesta por las siguientes personas y fideicomisos: Aida Huberman íngerson, la cónyuge supérstite representada por Lawrence Kogan Huberman; Lawrence Kogan Huber-man; los fideicomisos Brian Kogan Glass y Alison Kogan Glass, representados por su fiduciario el Sr. Lawrence Ko-gan Huberman; Myrna Kogan Huberman, representada por *649Edith Acosta Medina; George Kogan Huberman, y los fidei-comisos Stephanie Borus Kogan, Karin Borus Kogan y David Borus Kogan, representados por su fiduciaria Myrna Ko-gan Huberman. El objeto de la escritura de compraventa es un bien inmueble perteneciente a la sucesión de Saúl Kogan Finkelstein la cual no ha sido sometida a partición.(2) Como podrá observarse, el Sr. Lawrence Kogan Huberman compa-rece en dicha escritura en varias capacidades: como compra-dor, como heredero vendedor, como fiduciario representante de los fideicomisos Brian Kogan Glass y Alison Kogan Glass, herederos vendedores, y como mandatario de Aída Huber-man Ingerson, cónyuge supérstite.
H-1

Prohibición del Art, 95 de la Ley Hipotecaria y del Registro de la Propiedad de la inscripción de la enajenación por una comunidad hereditaria de un bien específico

El Registrador de la Propiedad fundamenta su primer señalamiento de falta que impide la inscripción en el Art. 95 de la Ley Hipotecaria y del Registro de la Propiedad (en adelante Ley Hipotecaria), Ley Núm. 198 de 8 de agosto de 1979 (30 L.P.R.A. see. 2316), que dispone que “[n]o se inscribirán enajenaciones o gravámenes de cuotas específicas en una finca que no se haya adjudicado antes en la correspondiente partición”.
La enajenación de una cosa específica por la comunidad hereditaria no ha sido dispuesta en particular por nuestro Código Civil. M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Pri-*650vado, 1985, T. V, Vol. 2, pág. 426. El Código Civil no regla-menta la figura jurídica de la comunidad hereditaria.(3)
Sobre esto expresa el profesor González Tejera que “[c]on la muerte de una persona ... se produce un desplazamiento en las relaciones jurídicas de las cuales era titular el causante sobre bienes, derechos y obligaciones”.(4) La comunidad hereditaria recae sobre la herencia considerada como una universitas iuris. J. Ferrandis Vilella, La Comunidad Hereditaria, Barcelona, Ed. Bosch, 1954, pág. 21. “Una vez inscrita en el Registro la declaratoria o el testamento sobre una o varias fincas del causante, todo lo que tienen los herederos es una cotitularidad en una masa común que es la herencia. No tienen una participación específica en dicha finca o fincas. No se inscribe una cuota indivisa sobre cada finca o derecho que integra la herencia sino una participación en abstracto y global sobre el patrimonio hereditario completo(Énfasis suplido.) C. Rocafort, Breves comentarios en torno a los requisitos de inscripciones del derecho hereditario y su enajenación bajo el Artículo 95 de la Ley Hipotecaria, 9 ANOTA 5 (sept.-oct. 1987) (en adelante ANOTA). También, véanse: L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 2da ed., Madrid, Ed. Tecnos, 1982, pág. 699; E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ed. Ramallo, 1983, T. 1, págs. 294-295. J. *651Castán Tobeñas, Derecho civil español, común y foral, 8va ed., Madrid, Ed. Reus, 1978, T. VI, Vol. 1, págs. 298-299, señala como características generales de la comunidad here-ditaria que ésta es universal por cuanto recae sobre la uni-dad patrimonial de la herencia; que es forzosa en cuanto surge con independencia absoluta de la voluntad de los titu-lares, y que es transitoria, pues se constituye por la ley para disolverse por la partición.
Dada la ausencia de una reglamentación detallada de la comunidad hereditaria en el Código Civil, ésta se rige en primera instancia “‘por las disposiciones imperativas del Código civil; luego, por la voluntad del causante; luego, por las disposiciones que, dentro del título de la división de la herencia, le sea... aplicable; y, [por último], por las disposiciones generales contenidas en el [capítulo sobre comunidad de bienes], en lo que fueren compatibles con ser la here[ncia] una comunidad universal’”. Cintrón Vélez v. Cintrón de Jesús, 120 D.P.R. 39, 49 (1987). Véanse: Ferrandis Vilella, op. cit., págs. 79 y 154; Cabañas et al. v. El Registrador de la Propiedad, 8 D.P.R. 73, 78 (1905).(5)
Hay que distinguir, sin embargo, entre la comunidad hereditaria y la comunidad de bienes en general. En *652esta ultima coinciden varios titulares sobre uno o más bienes determinados, mientras que la comunidad hereditaria se re-fiere a la cotitularidad sobre un patrimonio relicto con sus múltiples elementos de activo y pasivo. Los interesados tie-nen sobre el patrimonio del causante la titularidad de una cuota en abstracto, pero no sobre bienes en particular. Gon-zález Tejera, op. cit, págs. 294-295. También refiérase a Al-baladejo, op. cit, Vol. 1, pág. 269; J. Puig Brutau, Funda-mentos de Derecho Civil, Barcelona, Ed. Bosch, 1975, T. V Vol. I, pág. 365. Cada heredero, mientras la partición no se efectúa, tiene simplemente un derecho en el complejo here-ditario. Castán Tobeñas, op. cit, pág. 295, citado con aproba-ción en Cintrón Vélez v. Cintrón de Jesús, supra, pág. 48. “[Cjon la aceptación cada coheredero adquiere un derecho independiente sobre la herencia ... y la cuota que en ella le corresponde ingresa inmediatamente en su patrimonio como un valor autónomo e independiente que sólo a él pertenece y del que, por tanto, puede disponer con entera libertad.” (Én-fasis suplido.) Ferrandis Vilella, op. cit., pág. 187.
Por ellOj durante la comunidad hereditaria cada partícipe puede enajenar su cuota abstracta. Burgos v. Hernández, 54 D.P.R. 37, 40 (1938). De otra parte, también se puede dar una venta de cosa específica perteneciente a la comunidad hereditaria antes de la partición cuando todos los herederos comuneros dan su consentimiento. Cabañas et al. v. El Registrador de la Propiedad, supra, pág. 77; S. de 15 de febrero de 1947, Núm. 150, XIV Repertorio de Jurisprudencia 105; Albaladejo, op. cit, Vol. 2, pág. 428. Según De La Cámara, todos los copartícipes de la comunidad hereditaria pueden vender un objeto de la herencia o gravar parte de ésta, “pues la naturaleza del condominio y la aritmética nos enseñan que la suma de los derechos de los condueños equivalen al de un propietario singular”. Todos los coherederos actuando en conjunto pueden realizar “cualesquiera de los *653actos que uno o varios no podrán llevar a efecto .... [N]o existe disposición hipotecaria que derogue tales normas ci-viles”.(6)
En el derecho español la Ley Hipotecaria eliminó el ac-ceso al Registro de la Propiedad del derecho hereditario por vía de asiento de inscripción, prefiriendo la utilización de la anotación preventiva. Art. 42(6) de la Ley Hipotecaria de Es-paña. El propósito de la legislación española fue “hacer cesar el equívoco que, con la inscripción del derecho hereditario se producía. El hecho de figurar registrado este derecho por medio de un asiento de inscripción, como si se tratara del dominio o cualquier otro derecho real sobre una finca singu-larmente considerada daba lugar a cierta confusión, ha-ciendo creer que lo que estaba inscrito era una cuota indivisa sobre cada finca o derecho integrante de la herencia y no una participación abstracta y global sobre el patrimonio heredi-tario contemplado como una unidad u objeto superior”. (Én-fasis suprimido.) R. Roca Sastre, Derecho Hipotecario, Barcelona, Ed. Bosch, 1979, T. IV Yol. 1, pág. 62. También, vé-anse: Ferrandis Vilella, op. cit., pág. 186; R. Roca Sastre, El Registro y el Derecho de Sucesiones, Madrid, Estudios Va-rios, Instituto de España, 1988, pág. 381.
A diferencia de España, en Puerto Rico permaneció el acceso al registro del derecho hereditario por vía de asiento de inscripción. Esto, sin embargo, no significa un repudio a los antes mencionados principios de derechos de los coherederos en la comunidad. El Art. 95 de la Ley Hipotecaria, supra, claramente señala que “no se inscribirán enajenaciones o gravámenes de cuotas específicas en una finca que no se haya adjudicado antes en la correspondiente parti-*654ción”. En Colón Gutiérrez v. Registrador, 114 D.P.R. 850, 854 esc. 5 (1983), hicimos referencia al historial legislativo y expresamos que el Art. 95 de la Ley Hipotecaria, supra, “‘in-cluye una disposición inspirada en la legislación española, muy acorde con el Código Civil en cuanto a la naturaleza del derecho hereditario. Se incluye expresamente, para que no haya dudas, que las enajenaciones de cuotas específicas no adjudicadas no serán inscribibles. Esto para la defensa de posteriores adquirientes contra condiciones no expresas, pues es sabido que dichas enajenaciones quedan sujetas a futuras particiones entre los herederos. Queda claro que la totalidad o parte del derecho hereditario, en abstracto, si es enajenable’”. (Énfasis suplido.) Ferrandis Vilella explica que “[e]l precepto está dictado indudablemente para la comuni-dad hereditaria, ya que el supuesto de que parte es el de que no se hayan atribu[i]do bienes determinados a cada cohere-dero ... ni parte o cuotas en cada objeto de la herencia . .. sino que cada coheredero es titular simplemente de una cuota o parte indivisa en el patrimonio hereditario”. (Én-fasis en el original.)(7) Continúa diciendo que “[e]l régimen de los actos de disposición es, pues, el siguiente: todos los coherederos conjuntamente (unanimidad) pueden realizar con plena validez y efectos cualesquiera actos de disposición sobre bienes particulares de la herencia; pero ninguno de ellos puede disponer aisladamente de tales bienes ni de parte de cualquiera de ellos, porque no tiene verdadero título de dominio en bienes concretos y determinados mientras no se lleve a cabo la partición de la herencia”. (Énfasis en el original.) (8)
Debe tenerse presente también que el concepto de adjudicación hereditaria de bienes a que hace referencia *655el Art. 95 de la Ley Hipotecaria, supra, no es sinónimo de enajenación. Roca Sastre explica que hay “que dar a la pala-bra adjudicación de bienes en pago de haber hereditario, la amplitud derivada de un acto que provoca aquella transfor-mación total o parcial del derecho hereditario en derecho concreto sobre bienes singularmente considerados o en cuotas indivisas de los mismos... [y d]ebido a esta metamor-fosis es por lo que estas adjudicaciones de bienes pueden ingresar a los libros hipotecarios por medio de asientos de inscripción.. .”.(9)
En el caso de autos no estamos ante la enajenación de cuotas específicas, las cuales no tienen acceso al Registro de la Propiedad, ni ante enajenaciones de cuotas indivisas sobre bien específico perteneciente a la herencia, lo cual contraviene el derecho hereditario y está vedado por el Art. 95 de la Ley Hipotecaria, supra, ni ante una adjudicación parcial o total de bienes hereditarios. Se trata, por el contrario, de una enajenación de un bien específico de la comunidad hereditaria con el consentimiento de todos los herederos; Al no existir prohibición de la venta del bien inmueble específico por parte del testador o pacto a tales efectos de los coherederos, ni disposiciones especiales o prohibiciones sobre la comunidad de bienes en general que impidan dicha enajenación, por lo tanto no está vedada por el Art. 95 de la Ley Hipotecaria, supra.
II

El autocontrato

El Registrador de la Propiedad señala, también, como falta que impide la inscripción que el Sr. Lawrence Kogan *656Huberman comparece en la escritura de compraventa como comprador, vendedor, heredero y representante de los fidei-comisos Brian Kogan y Allison Kogan.
A continuación se discute la legalidad del autocontrato según éste se configura en el caso de autos. Esto es, el señor Kogan Huberman comparece como comprador de un bien perteneciente al caudal hereditario sin haberse hecho la co-rrespondiente partición y adjudicación, y a la vez comparece como coheredero vendedor de su participación en dicho bien. En lo que se refiere al fideicomiso, refiérase a las partes III y V de este recurso.
Reiteradamente hemos señalado que la sucesión o comunidad hereditaria no es persona jurídica. Vega v. García, 61 D.P.R. 99 (1942); Arvelo et al. v. Banco Ter. y Ag. de P.R., 25 D.P.R. 728 (1917); González Tejera, op. cit., pág. 40. La comunidad hereditaria es “una titularidad fraccionada, no una unidad jurídica que absorba los derechos de los individuos; los derechos sobre las cosas comunes, a través de las cuotas, reposan individualmente sobre cada comunero”. Ferrandis Vilella, op. cit, pág. 75. Uno de los argumentos que más persuade en apoyo de la anterior conclusión es que la personalidad jurídica es una “creación exclusiva de la ley... [que] nace de la iniciativa privada con el reconocimiento ex-preso del legislador”. Ferrandis Vilella, op. cit., pág. 74. Por lo tanto, al no tener la comunidad hereditaria personalidad jurídica y ser el comprador uno de los herederos, nos enfrentamos con una situación de autocontratación.
La figura jurídica del autocontrato, a su vez, tampoco está reglamentada por nuestro Código Civil ni ha sido motivo de amplia discusión en nuestra jurisprudencia. En Pabón v. Registrador, 75 D.P.R. 463, 466 (1953), nos limitamos a señalar que la figura del autocontrato no debe ser favorecida dentro de la teoría general de las obligaciones. *657Dicha opinión, al igual que la jurisprudencia española de co-mienzos de siglo, repudiaba el autocontrato debido a que éste no podía ser enmarcado o configurado como un contrato según el Código Civil.(10) Sin embargo, la jurisprudencia es-pañola evolucionó y reconoció la existencia del autocontrato. F. De Castro, El autocontrato en el derecho privado espa-ñol, 151 Rev. Gen. Leg. Jur. 334, 378-379 (1927).
De Castro define el autocontrato como un acto unilateral de voluntad el cual pone en relación dos (2) patrimonios independientes. Es decir, que “con una sola voluntad se ponen en relación jurídica dos patrimonios, y estos dos patrimonios se encuentran ligados uno respecto al otro, en virtud del poder que el auto contrayente tiene sobre ambos”.(11) No obstante, existen discrepancias entre los comentaristas en cuanto a si puede existir pluralidad de patrimonios de una sola persona. De Castro señala que lo anterior no debe ser impedimento, ya que si se quiere se puede pensar, en vez de en dos (2) patrimonios de sólo una persona, en que “una persona tenga una parte de su patrimonio por determinadas consideraciones sometido a un régimen jurídico especial’(12) El autocontrato no se considera un contrato, sino un negocio jurídico unilateral de carácter especial donde sólo hay una voluntad o declaración. L. Diez-Picazo, Funda-*658mentas del Derecho Civil Patrimonial, Madrid, Ed. Tecnos, 1979, Vol. I, pág. 127. “Su único nexo, su único parecido con el contrato y es lo que le ha valido su nombre, tan sólo con-siste en producir efectos jurídicos, crear relaciones de dere-cho entre dos conjuntos patrimoniales.” De Castro, supra, pág. 365.
Nuestro derecho positivo sólo atiende la figura del autocontrato en dos (2) situaciones principales.(13) En el Art. 1348(2) del Código Civil, 31 L.P.R.A. see. 3773(2), que prohíbe que los mandatarios compren las cosas de cuya enajenación estuviesen encargados, y en el Art. 185 del Código de Comercio, 10 L.P.R.A. see. 1544, que dispone que ningún comisionista comprará para sí ni para otro las cosas que se le hayan mandado a vender ni venderá las que se le hayan man-dado a comprar sin licencia del comitente. Estos dos (2) casos de autocontrato envuelven la figura del representante, quien no agrega elemento de carácter esencial alguno al autocontrato. Sin embargo, esta figura no sólo une a dos (2) patrimonios, sino también a dos (2) personas. De Castro, supra, págs. 364-365. La figura del representante trae en la mayoría de los casos un conflicto de intereses, razón principal ésta para la prohibición. Diez-Picazo, op. cit., pág. 128; M. Albaladejo, Comentarios al Código Civil y compilaciones f orales, Madrid, Ed. Rev. Der. Privado, 1980, T. XIX, pág. 125; De Castro, supra, págs. 364-365.
En las fuentes del derecho romano no existe una regla general que excluya al autocontrato. Este, por lo tanto, “es admisible excepto en los casos en que por su especial peligro de una determinada institución se proh[í]be” como ocurre con el mandato y la comisión. De Castro, supra, págs. *659334-335 y 373.(14) Esto no obstante, como veremos más ade-lante, no puede interpretarse como una prohibición radical que impida que, de violarse la prohibición por parte del man-datario, el mandante lo sancione favorablemente convirtién-dolo así en un acto válido. En conclusión, cuando hay “dos patrimonios independientes y una persona con poder de dis-posición sobre ambos, está dentro de los límites de su poder” crear entre ellos relaciones jurídicas obligatorias, siempre “que no traspasen las condiciones a que estén sometidos esos patrimonios especiales”. De Castro, supra, pág. 377.
En el caso de autos comparece de una parte, como comprador, el señor Kogan Huberman con poder de disposición sobre su patrimonio personal. De otra parte, comparece como vendedora la comunidad hereditaria de Saúl Kogan, la cual no forma un patrimonio distinto del de cada titular, sino que la participación de cada heredero está perfectamente integrada en su patrimonio personal. Rivera Rivera v. Monge Rivera, 117 D.P.R. 464 (1986). Parte del patrimonio del señor Kogan Huberman está sometido al régimen jurídico especial de la comunidad hereditaria. En ese caso no hay colisión de intereses, ya que “tan sólo será preciso, para que sean válidas las relaciones que entre ellos se establezcan, que no traspasen las condiciones a que estén sometidos esos patrimonios especiales”. De Castro, supra, pág. 377.(15) Pudiendo *660la comunidad hereditaria —con el consentimiento de todos los herederos— enajenar un bien específico, el autocontrato, de no haber prohibición específica, sería válido e inscribible.
HH 1 — I

La prohibición de compra del inciso (2) del Art. 1348 del Código Civil

El Registrador de la Propiedad señala como impedi-mento para la inscripción que el Art. 1348(2) del Código Civil, supra, prohíbe la compra por el mandatario de los bienes de su mandante. Ante dicha expresión, hemos de considerar dos (2) situaciones distintas que se configuran en los hechos de este caso. Por un lado, tenemos la compra de un bien del fideicomiso por parte del fiduciario y, por otro, la compra por el mandatario de un bien cuya enajenación se le encomendó.
Recientemente, en Dennis, Metro Invs. v. City Fed. Savs., 121 D.P.R. 197 (1988), tuvimos la oportunidad de examinar e interpretar el Art. 1348(2), supra. Allí señalamos lo siguiente:
... que [esta disposición] “es de interpretación restringida y no cabe aplicarse extensivamente, ni aun por razón de ana-logía, apersonas y cosas que no comprende”... y que, debido al carácter prohibitorio del precepto, “no se ha extendido en cuanto a su aplicación más que aquellos casos que caen cla-ramente bajo su letra..Este artículo enumera varias “mo-dificaciones de la capacidad para adquirir por compra”, entre las cuales se encuentra la del mandatario en relación con los bienes que, en el momento de realizarse la venta, estén bajo su administración o sujetos a su facultad para enajenarlos. “Esta prohibición hace imposible la autocontratación o contrato con-*661sigo mismo y produce una incapacidad especial o relativa.” (Cita omitida y énfasis suplido.) Dennis, Metro Invs. v. City Fed. Savs., supra, págs. 206-206.
Albaladejo añade que este artículo “[p]resupone un contrato de mandato vigente, sea civil o mercantil (comisión) . ..”. Albaladejo, op. cit, T. XIX, pág. 137. Ante estos principios de interpretación restrictiva no podemos concluir que el Art. 1348(2) del Código Civil, supra, le sea aplicable a un fideicomiso, el cual es una figura jurídica diferente al mandato y está regulada por disposiciones especiales distintas. Arts. 1600 a 1630 del Código Civil, 31 L.P.R.A. sees. 4421 a 4488. Sobre la particularidad del fideicomiso en nuestro derecho, en Dávila v. Agrait, 116 D.P.R. 549, 554, 561-562 (1985), nos expresamos de la manera siguiente:
El fideicomiso puertorriqueño es una institución con carac-teres particulares que incorpora los principios del trust anglo-sajón e intenta armonizarlos con nuestra tradición civilista.
Actualmente las disposiciones del Código Civil se interpre-tan liberalmente a favor de la libre disposición. La regla de hermenéutica estatutaria es que tales preceptos no podrán ser invocados para frustrar un acto de disposición sancionado expresa o implícitamente por la ley de trust. (Énfasis suplido.)
Al discutir el Art. 834 del Código Civil, 31 L.P.R.A. see. 2541, el cual llama la figura del fideicomiso “mandato irrevocable”, señalamos lo siguiente:
Se importó de este modo el concepto de trust a la cultura jurídica latinoamericana, percibiéndolo como un mandato irrevocable, una comisión o encargo sui géneris, especial, nuevo, en el cual el mandante no pudiera deshacer y mediante el cual se desprendiera definitivamente del dominio de las cosas objeto del encargo.(6)
*662Resolvemos, pues, que al fideicomiso, dado su carácter particular y distinto al mandato, no le es de aplicación el Art. 1848(2) del Código Civil, supra, que prohíbe la compra por el mandatario de los bienes del mandante.
Aclarado lo anterior, pasamos a examinar aquella parte del señalamiento de error relativa a la compra por parte del señor Kogan de un bien en el cual su mandante tiene una participación.
En cuanto a la prohibición que establece el Art. 1348(2) del Código Civil, supra, respecto a la adquisición por compra por parte de los mandatarios de los bienes de cuya administración o enajenación estuvieren encargados, cuando un apoderado compra bienes de su mandante contra la prohibición de la ley, dicho contrato no tiene carácter de inexistente, sino que es anulable y también puede ser ratificado. Alvarez v. Riera, 20 D.P.R. 324 (1914); Dennis, Metro Invs. v. City Fed. Savs., supra. Se considera que la compra por el mandatario de los bienes de su mandante adolece de nulidad *663relativa capaz de sanearse por la ratificación y la prescrip-ción. Zayas v. Orraca, 80 D.P.R. 339, 352 (1958); Oxios v. Registrador, 39 D.P.R. 447 (1929).(17)
En los casos en que el mandante ratifica el acto de su mandatario, “dota de fuerza legal a un acto que carecía de ella, y que, por tanto, no era hasta entonces propiamente jurídico. [Se] purifica el acto o contrato de los vicios de que originalmente adolecía[,] de forma que produzca todos los efectos jurídicos que le son atribuibles .. Madera v. Metropolitan Const. Corp., 95 D.P.R. 637, 646 (1967). Este acto fundamenta su efecto legal en el principio de que la “ratificación es acto unilateral, que únicamente necesita para su perfección y total eficacia el consentimiento del dominus”. Q.M. Scaevola, Código Civil, Madrid, Ed. Reus, 1957, T. XXX, Vol. I, pág. 353.
Asimismo, los Arts. 1623 y 1624 del Código Civil, 31 L.P.R.A. sees. 4481 y 4482, reconocen la facultad del mandante de revocar en cualquier momento el mandato a su libre arbitrio, “justificándose esta facultad excepcional por el carácter de confianza que tiene este contrato . . D. Espín Cánovas, Manual de Derecho Civil Español, Madrid, Ed. Rev. Der. Privado, 1983, Vol. III, págs. 663-664. En ausencia de situaciones especiales donde exista algún plazo y aun en *664ocasión de la obligación de retribución, “[e]l principio de la completa y absoluta libertad y unilateralidad del mandante para revocar el mandato continúa siendo el principio impe-rante . . Albaladejo, op. cit., 1986, T. XXI, Vol. 2, págs. 502-503. Véase L. Diez-Picazo y A. Gullón, Instituciones de Derecho Civil, Madrid, Ed. Tecnos, 1974, Vol. I, pág. 546.
“Los autores españoles y, en general, toda la doctrina internacional, han buscado el fundamento de esa regla de la revocabilidad que caracteriza el mandato, justificándola ya por la razón de estar fundado el mandato en la confianza que al mandante inspira el mandatario (de donde la regla ‘finita volúntate finitum est mandatum’), ya por conferirse el mandato en interés del mandante, ya por la gratuidad que normalmente le acompaña, ya, en fin, como consecuencia del principio de la representación.” F. Crespo Allue, La Revocación del Mandato, Madrid, Ed. Montecorvo, 1984, págs. 153-154.
La declaración revocatoria por parte del mandante no requiere de una forma en especial. Se entenderá revocada la relación de mandato, ya se haga de forma expresa, tácita y aun verbalmente, “siempre que ello constituya un medio suficientemente sensible e idóneo ..Albaladejo, op. cit., págs. 503-504.
De acuerdo con los señalamientos que anteceden, el efecto implícito del acto de ratificación por parte del mandante no es otro que una revocación tácita de su mandato. Esto es así porque “[a]ntes de la ratificación existe un negocio para el dóminus; después de la misma, un negocio del dominusM.A. Del Arco Torres y M. Pons González, Diccionario de Derecho Civil, Pamplona, Ed. Aranzadi, 1984, T. 2, pág. 475.
En otras palabras, la ratificación convierte el acto de la venta del bien en un acto propio o autogestión cuyos *665efectos jurídicos están reconocidos. Crespo Allue, op. cit., pág. 179, a esos efectos señala que:
El Código italiano de 1942 incluye, como uno de los su-puestos de revocación tácita, la autogestión del negocio por el propio mandante, no así el Código francés o el nuestro, que sólo admiten la revocación tácita por nombramiento de nuevo mandatario. Sin embargo, la doctrina española viene admi-tiendo desde hace tiempo esté supuesto de revocación que, aunque no regulado expresamente por nuestro Código, se in-fiere de la naturaleza del mandato mismo. En este sentido se ha manifestado la jurisprudencia desde principios de siglo. (Escolios omitidos.)
Independientemente de cómo se vea o interprete, el efecto final de la ratificación no es otro que la venta por el mandante de sus bienes a quien fuera su mandatario. En este caso hemos expresado que “cuando el mismo mandante vende los bienes a su mandatario ello tiene el efecto de hacer cesar el mandato y desaparece así el motivo legal de la incapacidad que consiste en que el mandatario forma con el mandante una sola persona jurídica”,, Piazza v. Piazza, 83 D.P.R. 414, 425 (1961), según citada en Dennis, Metro Invs. v. City Fed. Savs., supra. L. Diez-Picazo, La Representación en el Derecho Privado, Madrid, Ed. Civitas, 1979, pág. 109, al comentar sobre el particular, señala que “la sanción que el precepto conlleva, cuando es infringido, no es una nulidad radical y absoluta, porque el mandante puede ratificar a posteriori, expresa o tácitamente, lo hecho por el mandatario; se trata por ende de una nulidad relativa o de una mera impugnabilidad”. Sin embargo, nada de lo antes dicho altera el carácter de nulidad que tiene la compra por parte del mandatario de los bienes de su mandante en el supuesto de que no se ratifique el acto por parte del mandante.(18)
*666I-H <

Prohibición de compra del inciso (3) del Art. 1348 del Có-digo Civil

En relación con la segunda falta notificada por el Regis-trador de la Propiedad, éste también señala que por disposi-ción del Art. 859 del Código Civil, 31 L.P.R.A. see. 2566, el cual nos remite a los requisitos y las condiciones del tutor, se deben aplicar los Arts. 215 y 1348(3) de dicho código, 31 L.P.R.A. sees. 789 y 3773(3). Dichos artículos contienen una prohibición expresa en relación con la compra de los bienes del menor o incapaz por parte de su tutor, a menos que así lo autorice el tribunal. A la luz de los hechos particulares de este caso, no le asiste la razón.
De acuerdo con lo ya antes expuesto, se recomienda nutrir al fideicomiso puertorriqueño con “la flexibilidad que caracteriza al trust anglosajón y atemper[ar] nuestra ley abandonando los criterios de rigidez e inmovilidad de la fiducia romana”. Dávila v. Agrait, supra, pág. 565. Siguiendo este principio, encontramos que cuando se crea un fideicomiso que le concede discreción al fiduciario para el ejercicio de un poder, el tribunal sólo intervendrá con el ejercicio de este poder para evitar un abuso de discreción por parte del fiduciario. 1 Restatement of the Law of Trusts Sec. 187, pág. 479, según citado con aprobación en Belaval v. Tribl. de Expropiaciones, 71 D.P.R. 265, 275 (1950). “En el del fideicomiso, los bienes que pertenecían al fideicomitente han sido transmitidos al fiduciario, quien tiene todos los derechos y acciones correspondientes al pleno dominio, con la única limitación de que el traspaso se hace de acuerdo con lo que haya ordenado el fideicomitente, para beneficio del fideicomisario.” (Énfasis en el original.) Belaval v. Tribl. de Expropiaciones, supra, pág. 273.
*667En el caso de áütos, el fideicomitente concedió al fiduciario amplios poderes disponiendo, además, “que todas estas facultades pueden ser usadas sin la necesidad de obtener el consentimiento, autorización o permiso de cualquier persona iriteresad[a] o de corte alguna . . Apéndice 3(b), pág. 17. En armonía con los principios expuestos y en virtud de la letra expresa del fideicomiso, no son de aplicación las limitaciones de los Arts. 215 y 1348(3) del Código Civil, supra, invocadas por el Registrador de la Propiedad.(19)
V

Compra por el fiduciario de bienes fideicomitidos

El Registrador de la Propiedad señala que el señor Kogan Huberman, como fiduciario de los fideicomisos Brian Kogan y Allison Kogan, no podía adquirir los bienes pertenecientes a dichos fideicomisos. Indica, además, que la cláusula del fideicomiso que faculta al fiduciario a comprar, permutar o de cualquier manera disponer de todo o parte del *668corpus o el ingreso de los fideicomisos por una adecuada y plena consideración en dinero o su equivalente, es contraria a derecho. No le asiste la razón. El fiduciario tiene, en rela-ción con los bienes fideicomitidos, todos los derechos y ac-ciones correspondientes al pleno dominio, pero no puede enajenar o gravarlos “a menos que para ello tenga autoriza-ción expresa ...”. (Énfasis suplido.) Art. 865 del Código Civil, 31 L.P.R.A. see. 2572. El fideicomitente, a su vez, puede otorgarle al fiduciario amplios y abarcadores poderes para la disposición de dichos bienes. De otra parte, el fiduciario no podrá disponer “de los bienes fideicomitidos en forma con-traria o distinta a la establecida en el fideicomiso”. Art. 866 del Código Civil, 31 L.P.R.A. see. 2573. Para impedir abusos por parte del fiduciario, el fideicomitente, los fideicomisarios o el fiscal pueden pedir su destitución si existiese conflicto de intereses, mala administración o si éste se incapacita.(20)
*669Una de las responsabilidades fundamentales de los fiduciarios es la de mantener una lealtad absoluta a los intereses de los fideicomisarios durante su administración. G. Bogert, The Law of Trusts & Trustees, 2da ed., Minnesota, Ed. West Publishing Co., 1978, Sec. 542, págs. 197-198. Entre estos deberes está el de no comprar para sí, privadamente o en pública subasta, los bienes fideicomitidos. Sin embargo, en ausencia de legislación que expresamente prohíba la autocontratación (self-dealings) —Bogert, op. cit., Sec. 543, pág. 210— el fideicomitente puede incluir en el contrato de fideicomiso una cláusula que permita tal venta. Ibid., Sec. 543(a), págs. 237-238. Véanse, también: In re Krause’s Estate, 172 N.W.2d 468 (1969); Walters v. Wannemacher, 217 N.E.2d 695 (1964); Nota, Validity and Construction of Trust Provision Authorizing Trustee to Purchase Trust Property, 39 A.L.R.3d 836 (1971).
En el caso de autos, el fideicomitente confirió en el fidei-comiso amplios y abarcadores poderes al fiduciario para vender los bienes del fideicomiso. La única restricción que im-puso en relación con la venta de los bienes fideicomitidos fue que ésta no podía hacerse (‘por menos de una adecuada y plena consideración en dinero o su equivalante”. (Énfasis suplido.) Apéndice 3(b), pág. 17. También confirió amplia fa-cultad “a los fiduciarios, o a cualquiera persona, a comprar, permutar, o en cualquier otra forma disponer de todo o parte del corpus o el ingreso de los fideicomisos...”. Ibid. La única limitación fue igualmente que no podía ser ((por menos de una adecuada y plena consideración en dinero o su equiva-lente”. (Énfasis suplido.)(21)
*670En síntesis, podemos señalar que, tomando en consideración los expresos y amplios poderes de disposición y compra concedidos al fiduciario, y ante la ausencia en el fideicomiso de limitaciones específicas sobre este particular, la intención del fideicomitente a tales efectos fue clara y concreta. Por lo tanto, no debe inferirse la prohibición de la autocontratación. Hacerlo equivaldría a injustificadamente interrumpir el libre flujo del tráfico territorial que tanto afecta los derechos de los herederos y el sistema económico. S. Torres Peralta, Los derechos inscribibles en el Registro de la Propiedad, 48 (Núm. 1) Rev. C. Abo. P.R. 15 (1987). Las limitaciones al tráfico económico le competen a la Rama Legislativa.
<¡ t — I

La extinción del fideicomiso

Finalmente, señala el Registrador de la Propiedad como probable falta que es posible que cuatro (4) de los cinco (5) fideicomisos se hayan extinguido por tener veinticinco (25) años o más los fideicomisarios.(22) Art. 852 del Có-*671digo Civil, 31 L.P.R.A. see. 2559. Arguye que de acuerdo con las cláusulas tercera y octava del documento, los fideico-misos estarán vigentes hasta la fecha en que cada uno de los fideicomisarios llegue a la edad de veinticinco (25) años y entonces los bienes fideicomitidos pasarán a dichos benefi-ciarios sin limitación de clase alguna. Una vez extinguidos los fideicomisos, los fiduciarios estaban impedidos de compa-recer en calidad de tales al otorgamiento de la escritura de compraventa en cuestión.
El primer inciso del Art. 852 del Código Civil, supra, señala como causa de extinción el cumplimiento de los fines para los cuales se constituyó. En el caso de autos, la cláusula tercera del documento expresamente establece que “[l]os cinco (5) fideicomisos se constituyen por el término comprendido entre esta fecha y la fecha en cuanto a cada respectivo fideicomiso, en que cada uno de los fideicomisarios llegue a la edad de veinticinco (25) años”. Apéndice 3, págs. 16-17. La cláusula octava, a su vez, dispone que “[s]egún los beneficiarios vayan cumpliendo la edad expresada en la cláusula número Tres, los bienes fideicomitidos pertenecientes a cada fideicomiso respectivamente, así como cualquier ingreso acumulado de los mismos . . . pasarán a dichos beneficiarios sin limitación de clase alguna . . .”. (Énfasis suplido.) Apéndice 3, pág. 18.
Los fideicomisos en el caso de autos se constituyeron el día primero de septiembre de 1965 y la escritura de Compra-*672venta objeto de este recurso se otorgó el 17 de mayo de 1985. El tiempo transcurrido entre uno y otro es, según surge de los documentos incluidos en el recurso, de aproximadamente diecinueve (19) años con ocho (8) meses y dieciséis (16) días. De acuerdo con el párrafo segundo de la exposición del fidei-comiso (Apéndice 3, pág. 14), los nombres y edades de los fideicomisarios para esa fecha eran:
Brian Kogan - 5 años
Allison Kogan - 2 años
Stephanie Borus - 8 años
Karen Borus - 6 años
David Borus - 5 años
Mediante el uso de un simple cálculo matemático, indis-cutiblemente para la fecha en que se otorgó la escritura de compraventa, Stephanie Borus y Karen Borus ya habían cumplido los veinticinco (25) años. Brian Kogan y David Borus por su parte, dependiendo de la fecha de nacimiento, es posible que también tuvieran la referida edad. De ser así, el único fideicomiso que quedaba vigente para esa fecha era el de Alison Kogan. No cabe duda de que le asiste la razón al Registrador de la Propiedad en cuanto a la extinción de por lo menos dos (2) de los fideicomisos.
Ante tal situación, es de aplicación el precepto que ordena que nadie “puede contratar a nombre de otro sin es-tar por éste autorizado o sin que tenga por la ley su representación legal [y que el] contrato celebrado a nombre de otro por quien no tenga su autorización o representación legal será nulo, a no ser que lo ratifique la persona a cuyo nombre se otorgue ...”. Art. 1211 del Código Civil, 31 L.P.R.A. see. 3376.
A la luz de lo antes señalado, en el caso de autos todas las personas con derecho a autorizar la enajenación del bien inmueble de la comunidad hereditaria no comparecie-*673ron por sí o mediante representante debidamente autori-zado. Bajo tales circunstancias, no existe la unanimidad ne-cesaria del consentimiento de los herederos para poder vender un bien específico de la comunidad hereditaria. En au-sencia de esto, la escritura de compraventa no es inscribible.
VII

Un contrato anulable ratificable y su acceso al Registro de la Propiedad

En materia de contratación, no se concede eficacia a instrumento alguno en el cual, además del objeto y causa, no conste el consentimiento de las partes contratantes.(23) No obstante, al momento de perfeccionarse el contrato dicho consentimiento puede prestarse mediante un tercero, quien comparece en representación del principal. La validez de su actuación dependerá de la existencia de un mandato y, en ausencia de éste, de su posterior ratificación.(24)
El mandato puede ser expreso o tácito. El ex-preso puede darse por instrumento público o privado y aun de palabra. La aceptación puede ser también expresa o tácita, deducida esta última de los actos del mandatario. Art. 1601 del Código Civil, 31 L.P.R.A. see. 4422.(25) Independientemente de cómo se haga, cuando se intenta que el contrato *674así otorgado tenga acceso al Registro de la Propiedad, por disposición de ley el notario debe requerir los documentos que acrediten la capacidad del tercero para contratar a nom-bre de otro.(26)
Al así hacerlo, cumple con su función de primer calificador y evita que el documento sea rechazado por el Registrador de la Propiedad. Éste hará la calificación final. “Es unánime la doctrina de que el principio de legalidad vigente en nuestro ordenamiento hace necesaria la calificación registral, a fin de que solamente logren acceso al Registro títulos válidos y perfectos.” U.S.I. Properties, Inc. v. Registrador, 124 D.P.R. 448 (1989). Véanse, además: P.R. Prod. Credit Assoc. v. Registrador, 123 D.P.R. 231 (1989); L. Dershowitz & Co., Inc. v. Registrador, 105 D.P.R. 267, 273 (1976). La no presentación de los documentos que acrediten facultades para representar a otros en el otorgamiento de documentos es falta que impide la inscripción. A. González Román, Algunos aspectos de la calificación registral en el articulo 68 de la Ley Hipotecaria y del Registro de la Propiedad de 1979, 50 Rev. Jur. U.P.R. 221, 228 (1981).
Recientemente, en In re Feliciano Ruiz, 117 D.P.R. 269, 278 (1986), ante una controversia sobre si en un negocio jurídico había habido o no mandato, señalamos que en una situación como esa “no queda excluida la posibilidad de ratificación, pues un acto concluido sin poder es anulable. De ratificarse, se superaría el problema documental aludido, *675incluso su suficiencia para la eventual entrada de las escri-turas al Registro de la Propiedad”.
Giménez Arnau, ptír su parte, nos dice que “[e]l que actúa con poder bastante pero no acreditado, concluye un acto con fuerza vinculante para el representado; pero el acto no es perfecto. En cierto modo está pendiente de que se acredite la suficiencia y existencia del poder; viene a ser como un negocio jurídico incompleto, por lo menos en cuanto a la forma ya que la plenitud de efectos sólo se produce con la superposición al documento concluido u otorgado por representación de aquel otro que justifique la capácidad del otorgante para actuar a nombre ajeno”. E. Giménez Arnau, Derecho Notarial, Pamplona, Ed. U. de Navarra, 1976, pág. 549. Agrega, además* que “en el acto concluido sin poder, o con poder insuficiente no hay un acto nulo, sino simplemente anulable, porque se puede confirmar por el titular en virtud de la ratificación”. (Énfasis suplido.) Giménez Arnau, op. cit., pág. 549.
De acuerdo con lo antes citado, cualquiera que sea el modo en que comparezca un representante, el documento siempre podría lograr eficacia y acceso al Registro de la Propiedad. Precisamente, según indica el citado autor, “[u]na de las formas de dar eficacia a un instrumento público autorizado sin que se justificara la representación (representación no acreditada) o sin que la representación existiera (icomparecencia sin poder de representación) o excediéndose en el uso de las facultades recibidas (exceso o abuso de poder) es la ratificación; negocio jurídico de carácter unilateral que tiene por finalidad la de aprobar y dar efectos ex post facto, por la manifestación de voluntad del dominus negotii, al negocio jurídico que otra persona concluyó en su nombre, sin poder, o con poder insuficiente”. Giménez Arnau, op. cit.
De acuerdo con lo antes expuesto, en la medida en que Myrna Kogan Huberman, al comparecer como fiduciaria *676vendedora en representación de los fideicomisos Stephanie Borus, Karen Borus y David Borus, y Lawrence Kogan Hu-berman —al comparecer como fiduciario vendedor en repre-sentación de los fideicomisos Brian Kogan y Allison Kogan, y como mandatario de la Sra. Aida Huberman— hayan obrado sin poder o con poder insuficiente,(27) o se hayan excedido en sus facultades, la escritura de compraventa no será inscribi-ble en el Registro de la Propiedad hasta que los represen-tados ratifiquen las actuaciones de sus representantes.(28)
Por los fundamentos antes expuestos, se dictará senten-cia confirmando la Nota Denegatoria del Registrador de la Propiedad, Sección Tercera de San Juan, sin perjuicio de que conforme a las disposiciones de la Ley Hipotecaria, los interesados ratifiquen, si así lo desean, dentro del término de vigencia de la correspondiente anotación preventiva, la escritura de compraventa„
El Juez Asociado Señor Negrón García emitió voto con-currente y de conformidad. El Juez Asociado Señor Rebollo López emitió voto concurrente. El Juez Asociado Señor Ortiz no intervino.
*677—O—

(1) El Sr. Lawrence Kogan Huberman al momento de adquirir la propiedad era casado en segundas nupcias, pero había otorgado capitulaciones matrimo-niales que establecían una completa y total separación de bienes entre éste y su cónyuge.


(2) Propiedad inmueble inscrita al Folio 107 del Tomo 660 de Monacillos, finca Núm. 21,609.


(3) Sólo en el Art. Í005 del Código Civil, 31 L.P.R.A. see. 2871, se confirma su existencia al mencionar su terminación:
“Ningún coheredero podrá ser obligado a permanecer en la indivisión de la herencia, a menos que el testador prohíba expresamente la división. Esta prohibi-ción no alcanzará a los bienes que constituyen la legítima de los herederos.
“En todo caso, la división tendrá siempre lugar mediante alguna de las causas por las cuales se extingue la sociedad.”
La falta de reglamentación específica ha producido problemas e innumera-bles debates en torno a la indivisión hereditaria. J. Castán Tobeñas, Derecho civil español, común y Joral, 8va ed., Madrid, Ed. Reus, 1978, T. VI, Vol. í, pág. 296.


(4) E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ed. Ramallo, 1983, T. I, pág. 143.


(5) J31 Art. 326 del Código Civil, 31 L.P.R.A. see. 1271, provee que “[h]ay comunidad cuando la propiedad de una cosa o de un derecho pertenece pro indi-viso a varias personas. A falta de contratos o disposiciones especiales, se regirá la comunidad por las prescripciones de las secciones 1271 a 1285 de este título”.
Ferrandis Vilella, a su vez, entiende que el Art. 326 del Código Civil, supra, señala una prelación de las fuentes legales que regirán la comunidad hereditaria:
“1ro. Por la voluntad del testador o por los pactos de los mismos coherederos cuando hayan disciplinado contractualmente su relación.
“2do. Por disposiciones especiales, que pueden ser las que contiene el Có-digo en materia de partición (arts. 1.051 ss.), colación (arts. 1.035 ss.), pago de las deudas hereditarias (arts. 1.082 ss.), etc. o las establecidas por leyes especiales.
“3ro. A falta de una regulación voluntaria (testamento o contrato entre los coherederos) o de disposiciones especiales, por las prescripciones del título III, libro 2d0 del C.c.” (Escolios omitidos.) J. Ferrandis Vilella, ¿a Comunidad Here-ditaria, Barcelona, Ed. Bosch, 1954, pág. 154.


(6) De La Cámara y García Arango, según citados en A. García-Bernardo, Los derechos de cada coheredero en la disposición conjunta y el tracto sucesivo, 49-50 Rev. Der. Notarial 83,102 y 175 (1965).'


(7) Ferrandis Vilella, op. cit., págs. 185-186.


(8) Ibíd., págs. 173-174. Cf. Osorio v. Registrador, 113 D.P.R. 36 (1982).


(9) R. Roca Sastre, Derecho Hipotecario, Barcelona, Ed. Bosch, 1948, T. II, pág. 613.


(10) En Pabón v. Registrador, 75 D.P.R. 463, 466 (1953), señalamos lo si-guiente:
“Estamos frente a una de esas curiosas modalidades de lo que en derecho civil se conoce como autocontrato, o sea, el contrato mediante el cual una persona puede contratar consigo mismo, sin la concurrencia de voluntades que presupone el contrato.”
Idénticas inquietudes motivaron al Tribunal Supremo de España a rechazar la figura del autocontrato en su Sentencia de 6 de marzo de 1909 (Publicada el 4 y 5 de noviembre). F. De Castro, El autocontrato en el derecho privado español, 151 Rev. Gen. Leg. Jur. 334, 380-382 (1927),


(11) F. De Castro, El autocontrato en el derecho privado español, 151 Rev. Gen. Leg. Jur. 334, 386 (1927).


(12) Ibíd., págs. 369 n. 1 y 371.


(13) En el Art. 215 del Código Civil, 31 L.P.R.A. see. 789, en cuanto a las prohibiciones que se le imponen a los tutores, aparecen algunas disposiciones que de igual manera se pueden considerar como formas de autocontratación.


(14) Por su parte, E. Sánchez Urite, Mandato y Representación, 2da ed., Buenos Aires, Ed. Abeledo-Perrot, 1986, pág. 117, favorece la autocontratación aun en los casos de mandato conforme él entiende que en tales casos “[d]ebemos distinguir perfectamente la voluntad del representante cuando éste actúa en nombre y por cuenta del poderdante; en este caso el representante conserva su propia personalidad y la posibilidad de disposición de sus bienes; no vemos que haya obstáculo alguno que se oponga a que realice simultáneamente una contra-tación que tenga por objeto sus bienes y los de la persona que él representa; o sea que por una parte actúa en nombre propio, y por la otra lo hace en nombre ajeno.”


(15) De Castro nos dice lo siguiente:
“. . [M]ás bien que un problema de doctrina científica ... es la teoría del *660contrato consigo mismo de técnica jurídica ... la función del legislador y de la jurisprudencia es la de buscar garantías y formas que hagan compatible la auto-contratación con los principios tradicionales y salvaguard\a/r\, los intereses de las partes contratantes.” (Enfasis suplido.) De Castro, supra, pág. 385.


(6) Semejante visión del fideicomiso como un mandato irrevocable, antitética y contradictoria al decir del propio Alfaro, luego evoluciona en su pensamiento y lo califica simplemente *662como “un acto”. (Énfasis suplido y cita omitida.) Dávila v. Agrait, supra, pág. 560.(16)


(16) Véase, también: L.F. Sánchez Vilella, El Fideicomiso Puertorriqueño III, 37 Rev. C. Abo. P.R. 417, 423 n. 19 (1976), en el cual se señala:
“Hacemos caso omiso de que también expresa que es un ‘mandato’, lo cual claramente no coincide con la concepción del trust que es una institución sui generis que no se asimila a ninguna otra figura del derecho angloamericano. La calificación, no obstante, no presenta ninguna desviación práctica, sino tan sólo conceptual. El propio Alfaro sugiere que la frase ‘antitética y contradictoria’ pu-diera sustituirse por ‘un contrato’, ‘un contrato especial’, ‘un contrato sui ge-neris', ‘un acto irrevocable’, un ‘acto jurídico’ o simplemente ‘un acto’. (Alfaro, páginas 42 y 45). En cuanto a este particular Alfaro se rindió sin dificultad a los autores que habían censurado la calificación del fideicomiso —que él mismo ca-racteriza como antitética y contradictoria— como un mandato irrevocable. Goldschmidt, The Trust in the Countries of Latin America, III Revista Jurídica Interamericana, 29, 32 (1961); Sánchez Vilella, op. cit. [The Problems of Trust Legislation in Civil Law Jurisdictions, 19 Tul. L.R. 374 (1945)] pág. 384. En su nuevo proyecto, artículo 1, Alfaro opta finalmente por calificar al fideicomiso como ‘un acto’.” (Énfasis en el original.)


(17) Mediante las Sentencias de 3 de junio de 1949 y de 27 de mayo de 1959 —considerada la doctrina legal en cuanto a si se aplica la prohibición del Art. 1348 del Código Civil, 31 L.P.R.A. see. 3773, al caso de compra realizada por el mandatario directamente al mandante— el Tribunal Supremo da lugar al recurso por considerar que “1°. El mandato para administrar o enajenar queda tácita-mente revocado cuando interviene en la venta el propio mandante o representado por otro apoderado, 2o. Los bienes vendidos quedan exclu[i]dos de la relación de mandato produciéndose una novación objetiva extintiva, 3o. Es doctrina legal que la prohibición no rige cuando el mandatario no actúa con la doble personalidad de comprador y vendedor”. M. Albaladejo, Comentarios al Código Civil español y compilaciones for ales, Madrid, Ed. Rev. Der. Privado, 1980, T. XIX, pág. 138 n. 36.


(18) En la situación de autos, la mandataria Aida Huberman Ingerson ratificó mediante escritura pública la compra de bienes por parte de su mandatario.


(19) Además del planteamiento antes expuesto, el Registrador de la Propie-dad señaló como posible falta que no se demostró que la venta se hubiese hecho en interés y beneficio de los respectivos fideicomisarios. En relación con dicho seña-lamiento, hay que tener presente que el fideicomiso es “un encargo o comisión de confianza”. R. J. Alfaro, Adaptación del trust del derecho anglosajón al derecho civil, La Habana, Acad. Interam. de Der. Comp, e Inter., 1948, págs. 55-56, según citado en Dávila v. Agrait, 116 D.P.R. 549, 555 (1985).
Conjuntamente con lo anterior, debemos señalar que al momento de la com-praventa todos los fideicomisarios eran mayores de edad y ninguno ha cuestio-nado que ia compraventa no se hiciese para su interés y beneficio. De no haber sido esa la situación, es probable que lo más deseable a los fines de proteger los intereses de todas las partes hubiera sido solicitar autorización judicial, dada la multiplicidad de roles con que comparece el Señor Kogan Huberman: comprador, heredero véridedor, mandatario, vendedor en representación de los fideicomisa-rios, padre de dos (2) dé ellos y persona responsable de que los bienes se vendie-ran por una “adecuada y plena consideración en dinero o su equivalente”. Véanse: Ferré v. Registrador, 109 D.P.R. 148 (1979); Patón v. Registrador, 75 D.P.R. 463 (1953); Ex parte Montalvo, 70 D.P.R. 462 (1949); Lebrón v. Registrador, 63 D.P.R. 359 (1944); Sucrs. de A. Alfonso, S. en C. v. Registrador, 59 D.P.R. 785 (1942).


(20) “Sec. 257Jf. Destitución del fiduciario
“Por orden del tribunal con jurisdicción competente se destituirá de su cargo al fiduciario:
“1. Si sus intereses personales son incompatibles con los del fideicomisario;
“2. Si malversa o fraudulenta o negligentemente administra los bienes fidei-comitidos;
“3. Si se incapacita o inhabilita.
“La destitución del fiduciario puede solicitarse por el fideicomitente, por el fideicomisario o por el fiscal, este último en defensa de menores de edad o de personas incapacitadas para administrar sus bienes, o a nombre de la ley o de la moral pública.” Art. 867 del Código Civil, 31 L.P.R.A. see. 2574.

“Sec. 2565 Procedimientos sumarios por el fideicomitente.

“El fideicomitente podrá solicitar en procedimientos sumarios:
“1. Las medidas de precaución que fuesen necesarias en caso de que apa-rezca que en manos del fiduciario sufren pérdida o menoscabo los bienes fideico-mitidos;
“2. El nombramiento de fiduciario sustituto si se hiciere imposible continuar la ejecución del fideicomiso por razón de incapacidad, destitución o muerte de fideicomisario cuyo sustituto no se hubiere previsto;
“3. La destitución del fiduciario cuando los intereses personales de éste sean opuestos a los del fideicomisario, o cuando malgaste o fraudulenta o malicio-samente administre los bienes fideicomitidos, o cuando se incapacite o inhabilite;
“4. La terminación del fideicomiso y restitución de los bienes fideicomitidos cuando el fideicomiso termine por motivo de cualquiera de las condiciones enume-*669radas en la see. 2559 de este título.” Art. 858 del Código Civil, 31 L.P.R.A. see. 2565.


(21) Cláusula cinco (5) de la Escritura de Constitución de Fideicomisos, Apéndice 3, pág. 17.


(22) Los recurrentes cuestionan la facultad del Registrador de la Propiedad para presentar por primera vez en su alegato ante este Tribunal el referido impe-dimento. Apoyan su planteamiento conforme a las disposiciones de los Arts. 69, 71 y 77 de la Ley Hipotecaria y del Registro de la Propiedad, 30 L.P.RA.. sees. 2272,2274 y 2280, y lo resuelto en Colón & Cía. Inc. v. Registrador, 88 D.P.R. 79 (1963); Ferré v. Registrador, supra, y Fajardo Cabassa v. Registrador, 98 D.P.R. 1987 (1969).
Como regla general seguiremos esta norma. Sin embargo, cuando las cir-cunstancias específicas lo ameriten, consideraremos el asunto.
Bajo la vigencia de la anterior Ley Hipotecaria señalamos que “[l]a jurisdic-ción gubernativa de este Tribunal, a falta de una Dirección General de Registros con esa facultad, es de amplia competencia para una vez el recurso esté propia-mente ante nuestra consideración, conocer de y resolver de un todo el conflicto registral, ilustrando tanto al recurrente como al Registrador sobre cuál sea el curso registral correcto de los documentos pendientes de inscripción. Con ese método preceptivo aligeramos la solución total de la discrepancia, le impartimos eficacia a nuestra intervención; y nada malo hay en que evitemos una segunda o *671tercera confrontación entre parte y Registrador.... [E]l Tribunal considerará en todos sus aspectos las cuestiones planteadas, si existen circunstancias especiales que lo ameritan”. Housing Inv. Corp. v. Registrador, 110 D.P.R. 490, 501 (1980).
En el presente caso, la magnitud de la falta señalada por primera vez en el alegato del Registrador de la Propiedad, conlleva la nulidad del instrumento. El incumplimiento por parte del notario autorizante de su deber de cerciorarse de la capacidad de todas las partes, permitió el otorgamiento de una escritura nula por falta de consentimiento. Era necesaria la unanimidad de todos los herederos. Estas circunstancias ameritan nuestra intervención.


(23) El Art. 1213 del Código Civil, 31 L.P.R.A. see. 3391, dispone:
“No hay contrato sino cuando concurren los requisitos siguientes:
“(1) Consentimiento de los contratantes.
“(2) Objeto cierto que sea materia del contrato.
“(3) Causa de la obligación que se establezca.”


(24) El Art. 1211 del Código Civil, 31 L.P.R.A. see. 3376, dispone:
“Ninguno puede contratar a nombre de otro sin estar por éste autorizado o sin que tenga por la ley su representación legal.
“El contrato celebrado a nombre de otro por quien no tenga su autorización o representación legal será nulo, a no ser que lo ratifique la persona a cuyo nom-bre se otorgue antes de ser revocado por la otra parte contratante.”


(25) Sobre las diferentes clasificaciones del mandato, véase Zarelli v. Registrador, 124 D.P.R. 543 (1989).


(26) El Art. 19 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2037, dis-pone, en lo pertinente:
“Todo otorgante que comparezca en representación de otra persona deberá siempre acreditar ante el notario su designación con los documentos fehacientes, salvo que exista la conformidad expresa de los otorgantes. La eficacia plena de la escritura quedará subordinada a la presentación de prueba documental de la re-presentación alegada.”


(27) Véase esc. 18.


(28) Reglamento General para la Ejecución de la Ley Hipotecaria y del Re-gistro de la Propiedad, 30 L.P.R.A. sec. 2003-89.6, edición especial:
“Al recibir la notificación sobre la interposición del recurso gubernativo, el Registrador extenderá nota al margen de la anotación preventiva de denegatoria, expresando el número del recurso, el hecho de la interposición del mismo, nombre del recurrente, y haciendo constar que por este motivo los efectos legales de esta anotación preventiva subsistirán hasta 60 días después de que se tome razón en el Registro de la resolución que recaiga, la fecha y firma del Registrador.”
Reglamento General, supra, 30 L.P.R.A. sec. 2003-90.2:
“La nota al margen de la anotación preventiva contendrá la fecha de la reso-lución del Tribunal Supremo, número del recurso, el hecho de que el Tribunal desestimó el recurso instado, por lo que el interesado tiene 60 días a partir de la fecha de la resolución para cumplir con los requisitos necesarios para la conver-sión de la nota denegatoria en inscripción definitiva, fecha y firma del Registra-dor.”